EXHIBIT G
299 Cherry Hill            Road                                                                                                                                                            11 Broadway
Suite 300                                                                                                                                                                                  Suite 615
Parsippany, NJ 07054                                                                                                                                                                       New York, NY 10004
Phone: 973-957-2550                                                                                                                                                                        Phone: 646-741-7332
Fax: 973-710-1054                                                                   ----           ---------                                                                               Fax: 646-690-8772

                                                                              Kinney              Lisovicz         Reilly        &Wolff             PC
                                                                                                  ATTORNE          YS AT LAW
                                                                                                         www.klrw.law



Michael          S. Chuven,              Esq.
michael.chuven@khw.law
Direct         Dial:      973-957-2553



                                                                                                  January          23,    2019


Via      Electronic                 Filing
The      Honorable                  Charles             D.       Wood,              J.S.C.
Supreme                Court        of the           State         of New             York
Westchester                 County              Courthouse
111      Dr.      Martin            Luther             King           Jr. Blvd.
White           Plains,          New           York          10601


Re:              LAK3,             LLC          v.     Sean         Dunn,            et al.
                 Index         No.         61510/2017
                 KLRW               File       No.:          A0047.00614




Dear       Judge          Wood:


                 This          office           represents                   Third-Party                  Defendants                  Michael             Piccirillo               Architecture                    PLLC,
Michael            Piccirillo,                and      Vladimir                   Levin       in the        above-matter.                   We write             on behalf                 of our        clients         and
with       the     consent               of    all     active          parties             seeking           clarification              regarding             the      effect         of    the      filing         of   the
Petition           for    Bankruptcy                    filed          by     Defendant/Third-Party                               Plaintiff,             Sean       Dunn.


                 This      matter             arises         out      of certain             construction                 work         performed              at 41 Averil                 Drive,         Mahopac,
New        York           (the      "Property")                    on       behalf           of    Plaintiff,            LAK3,          LLC          (ECF        No.         2).      LAK3,              LLC          seeks

recovery               against             Defendants,                       Sean           Dunn,            Gerald        Dunn,               and        Well         Dunn            Maintenance                       and
                                                                                                                      Plaintiffs'
Contracting                based              on the       Defendants'/Third-Party                                                           alleged          improper                conduct.            (ECF           No.
2).     On May              31,      2018,           the      Defendants/Third-Party                                  Plaintiffs            filed     a Third-Party                    Complaint               against
the     Third-Party                 Defendants                     seeking            recovery             for    negligence,               contribution,                indemnification,                          breach
of     contract           and       third-party                  beneficiary.                     (ECF          No.      49).         On September                     14,    2018,          the     Third-Party
Defendants                 filed         a Motion                to     Dismiss              the     Third-Party                 Complaint                (Motion            Seq.          No.      5)    (ECF           No.
92-101).               On September                        18,     2018,            Sean          Dunn       filed       for     Chapter            7 bankruptcy                   protection.                By      letter
dated          October              8,        2018         (ECF             No.           127),      the         Court          was     made             aware          of    this         bankruptcy.                   On
December                 13,       2018,         via       E-Courts,                 the     undersigned                  received             a notification                that      Motion             Sequence
Number             5 was           stayed            (Exhibit               A),     which           we     understood                 was      due       to   Sean       Dunn's              bankruptcy                  and
the     fact     that      a decision                 on the          motion               would         necessarily             have       an effect            on     Sean         Dunn          who        filed       for




201121_1
                                                                                         KLRW
Hon.        Charles       D. Wood,             J.S.C.

January         23, 2019
Page 2




bankruptcy               protection.                Yesterday,                the       undersigned's                      office        contacted           the   Westchester                County
Clerk's         office      and         was     advised           that      the     Third-Party                      Action         is still    active.


                Given       that        the    there      is a Motion                   to    Dismiss                the   Third-Party              Complaint          that        is stayed,     Mr.
Dunn's          bankruptcy,               and       the    fact      that      the       claims             against           Sean      Dunn        in    the   Third-Party            Action          are
intertwined              with      the        claims       made          by       the        other         Third-Party               Plaintiffs,          it is respectfully            requested
that      the    Court          issue     an order             clarifying               whether              the      Third-Party              Action       is stayed         or    whether       it    is
active.          The       parties            are   all   in      agreement                  that         the    Third-Party               Action         should     be      stayed,      and     that
Plaintiff         can      proceed              against           Gerald            Dunn;                 however,            we       believe           Your      Honor's           guidance           is
necessary.


                We appreciate                  Your       Honor's              attention              to this          matter.



                                                                                                    Respectfully                 submitted,


                                                                                                    KINNEY                 LISOVICZ                 REILLY         & WOLFF               P.C.


                                                                                                    /s/    Michael            S. Chuven


                                                                                                    Michael             S. Chuven


MSC:eml
Attachment
cc:             Michael           R.    Gordon,           Esq.       (via      electronic                  filing)
                Michael           V.     Caruso,          Esq.      (via       electronic                  filing)




201121 1
